United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, BUFFALO POST
OFFICE, Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0178
Issued: August 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2019 appellant filed a timely appeal from a May 10, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than one year has
elapsed from OWCP’s last merit decision, dated May 1, 2018, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of her claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 16, 2017 appellant, then, 63-year-old letter carrier, filed a notice of recurrence
(Form CA-2a) alleging that she sustained a recurrence of disability as a result of an April 30, 2011
left knee employment injury.2 She claimed that on approximately September 6, 2017, while
walking to her vehicle, her left knee unexpectedly buckled, and she twisted it when she tried to
regain balance while in the performance of duty. Appellant indicated that her left knee has been
unstable with cartilage loss following her original injury and subsequent surgery, causing
weakness and for it to frequently buckle. On the reverse side of the claim form the employing
establishment indicated that appellant did not stop work and had been accommodated with
modified job duties following her original injury.3
A September 27, 2017 left knee magnetic resonance imaging (MRI) scan demonstrated a
tricompartmental degenerative change with full-thickness cartilage defects, complex tearing of the
posterior horn and the medial meniscus, sequela of prior high-grade anterior cruciate ligament
(ACL) injury, small-to-moderate popliteal cyst, and small joint effusion with synovial
hypertrophy.
In an August 15, 2017 work capacity evaluation (Form OWCP-5c), Dr. Mark Anders, a
Board-certified orthopedic surgeon, advised that appellant had permanent work restrictions
resulting from her previously accepted work injury under OWCP File No. xxxxxx095, consisting
of no repetitive use of stairs, reaching above the shoulder, climbing, as well as no pushing, pulling,
or lifting more than 20 pounds.
In an October 3, 2017 medical report, Dr. Anders noted that the September 28, 2017 MRI
scan demonstrated some degree of tricompartmental osteoarthritis as well as a degenerative
meniscus tear. He recommended a new x-ray and left knee arthroscopy with partial medial
meniscectomy. In a Form OWCP-5c of even date, Dr. Anders modified appellant’s permanent
work restrictions to include no bending/stooping, as well as no climbing into a mail vehicle,
driving, winter walking while delivering mail, or street walking while delivering mail with a 20pound bag. He also limited appellant’s walking to inside only.
In a letter dated October 19, 2017, a health and resource management specialist for the
employing establishment provided OWCP a copy of a modified city carrier position offered to
appellant on September 25, 2017, based on the work restrictions provided by Dr. Anders in his
August 15, 2017 report. She requested that it determine whether appellant could perform the duties
of the offered position.4

2

OWCP previously accepted appellant’s claim for a left knee meniscus tear and strain resulting from the April 30,
2011 employment incident under OWCP File No. xxxxxx095.
3

A March 1, 2018 employing establishment notification of personnel action (PS Form 50) indicated that appellant
retired, effective December 31, 2017.
4
In an October 19, 2017 report of work status (Form CA-3), the employing establishment informed OWCP that
appellant had accepted its new offer of modified assignment on October 16, 2017.

2

In a response dated December 18, 2017, OWCP informed the employing establishment that
the September 25, 2017 offer of the modified city carrier position was not suitable for appellant,
finding that it exceeded work restrictions provided by Dr. Anders in his October 3, 2017 work
capacity evaluation.
In a December 19, 2017 development letter, OWCP provided a definition of a recurrence
of disability. It advised appellant of the factual and medical evidence necessary to establish her
claim, provided a questionnaire for her completion, and afforded her 30 days to submit additional
evidence.
In a December 15, 2015 medical report, Dr. Anders noted that appellant presented with
arthritic symptoms, but was managing with her work restrictions. He indicated that she
experienced a mild-to-moderate disability with regard to her bilateral knee osteoarthritis.
Dr. Anders opined that appellant had 50 percent temporary impairment.
An October 3, 2017 left knee x-ray report revealed moderate symmetric osteoarthritis of
both knees with medial joint space narrowing.
In an October 16, 2017 medical report, Dr. Thomas Bevilacqua, a Board-certified
diagnostic radiologist, noted April 30, 2011 as the date of incident and diagnosed osteoarthritis.
In a January 16, 2018 narrative response to OWCP’s development questionnaire, appellant
described her modified job duties following her original April 30, 2011 employment injury, which
included casing and handling mail. She explained that she struggled with her work duties because
it temporarily required her to perform street deliveries, which included climbing in and out of her
mail vehicle at least 14 times a day. Appellant indicated that Dr. Anders modified her work
restrictions after reviewing the September 27, 2017 left knee MRI scan, which revealed a torn
meniscus. She explained that she was then limited to working inside and worked with restrictions
until she retired on December 31, 2017. Appellant contended that she still had residuals from her
original employment injury.
In a January 17, 2018 medical report, Dr. Anders noted that appellant’s 2011 employmentrelated injury resulted in both meniscal and articular damages. He diagnosed a recurrent meniscal
tear and progressive degenerative osteoarthritis. Dr. Anders opined, although he could not say
with certainty, her current injury was “definitely more likely than not” attributed to and consequent
to her 2011 employment injury.
On January 18, 2018 appellant completed OWCP’s questionnaire, noting that her disability
occurred by simply walking and that there was no intervening cause except for her work activities.
She asserted that pain and instability of her left knee never went away following the April 30, 2011
employment injury. Appellant contended that her current condition was caused by the 2011
employment injury, which was made worse after her original meniscus surgery causing her left
knee to buckle, twist, and tear.
On February 22, 2018 OWCP notified appellant that her recurrence claim had been
administratively converted to an occupational disease under the current claim, File No. xxxxxx739.
It found that, based on her “description of the circumstances that prompted the filing of the Form

3

CA-2a, [appellant was] really claiming a new occupational disease attributed to repetitive
work/exposure over the course of more than one work shift.”
In a March 22, 2018 development letter, OWCP informed appellant of the deficiencies in
her claim. It advised her of the factual and medical evidence necessary to establish her claim and
provided a factual questionnaire for completion. In a separate development letter of even date,
OWCP requested that the employing establishment provide additional information concerning
appellant’s claim. It noted that in the absence of a full reply from the employing establishment, it
may accept appellant’s allegations as factual. OWCP afforded both parties 30 days to submit the
requested information.
In a March 30, 2018 letter, appellant’s postmaster, A.E., indicated that appellant had
informed her that her left knee buckled and twisted when she was walking to her vehicle. She
explained that appellant’s modified work duties included casing, sorting, and pulling down mail
for about one hour a day. A.E. noted that appellant was accommodated with a stool to avoid
standing on her knee for a long period and was able to take a break if needed. She further noted
that additional help was available upon appellant’s request. A.E. indicated that appellant was
unable to perform any of the street activities due to the injury of her knee.
In an April 18, 2018 response to OWCP’s March 22, 2018 questionnaire, appellant
estimated that her injury occurred on or around September 6, 2017. She explained that her left
knee buckled so frequently and unpredictably that she did not write down actual dates. Appellant
indicated that her left knee started to buckle in 2015, when she started using a brace. She related
that when her knee buckled, it might be sore for a day or two before the pain would go away, but
on or around September 6, 2017, the pain did not subside. Appellant explained that she was not
working at the time of the September 6, 2017 incident, but was walking to her personal vehicle on
her own free time when her left knee spontaneously buckled without any intervening cause. She
indicated that she saw Dr. Anders on October 3, 2017, who increased her work restrictions and
advised her to avoid further damaging the left knee.
In a separate letter of even date, appellant contended that OWCP made a mistake,
converting her recurrence case to a new occupational disease claim. She noted that the employing
establishment had initially given her a Form CA-2a. Appellant argued that she was not released
from treatment for the accepted April 30, 2011 employment injury under OWCP File No.
xxxxxx095. She explained that she was experiencing symptoms of an articular damage on a daily
basis and that there was no way for her to keep track of every time her knee buckled. Appellant
noted that she wore a knee brace for stability in 2015. She contended that this buckling had been
going on since 2011.
By decision dated May 1, 2018, OWCP denied appellant’s occupational disease claim
finding that the medical evidence submitted was insufficient to establish causal relationship
between her condition and the accepted factors of her federal employment.
On May 7, 2019 appellant requested reconsideration. She argued that her case should have
been developed as a recurrence claim, not a new occupational disease claim. Appellant contended
that her current injury was a consequential injury of the previously accepted April 30, 2011
employment injury under OWCP File No. xxxxxx095.

4

By decision dated May 10, 2019, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.6 The one-year period for requesting reconsideration begins
on the date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.7 Timeliness is determined by the document receipt date (i.e., the “received date” in
OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).8 The Board has found
that the imposition of the one-year limitation does not constitute an abuse of the discretionary
authority granted OWCP under section 8128(a) of FECA (5 U.S.C. § 8128(a)).9
OWCP may not deny a request for reconsideration solely because the application was not
timely filed. When a request for reconsideration is untimely filed, it must nevertheless undertake
a limited review to determine whether the application demonstrates clear evidence of error.10
OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s request demonstrates clear evidence of error on the part of OWCP.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.12 The Board
notes that clear evidence of error is intended to represent a difficult standard.13 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to

5
5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

8

Id. at Chapter 2.1602.4(b) (February 2016).

9

See R.L., Docket No. 18-0496 (issued January 9, 2019).

10

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

11

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.5(a) (February 2016).

12

G.G., supra note 10.

13

M.P., Docket No. 19-0200 (issued June 14, 2019); R.L., supra note 9.

5

demonstrate clear evidence of error.14 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.15 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.16 In this regard, the Board will limit its focus to a review of how the newly
submitted evidence bears on the prior evidence of record.17 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.18
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. The last merit decision of record was OWCP’s May 1, 2018
decision. As appellant’s request for reconsideration was received by OWCP on May 7, 2019, more
than one year after the May 1, 2018 merit decision, it was untimely filed. Consequently, she must
demonstrate clear evidence of error by OWCP in denying her claim.19
The Board finds that the evidence submitted in support of appellant’s untimely request for
reconsideration raises a substantial question as to the correctness of OWCP’s May 1, 2018 merit
decision and is sufficient to demonstrate clear evidence of error.20
Appellant filed a notice of recurrence after working in a modified-duty capacity following
the accepted April 30, 2011 left knee employment injury under OWCP File No. xxxxxx095. In a
February 22, 2018 development letter, OWCP informed her that her recurrence claim had been
administratively converted to an occupational disease claim. It found that, based on her description
of the circumstances, appellant was claiming a new occupational disease attributed to repetitive
work/exposure over the course of more than one work shift. OWCP provided no further
explanation.
Appellant has consistently maintained that OWCP should have developed the claim as one
for a recurrence under OWCP File No. xxxxxx095. In her April 18, 2018 response to the
development letter, she asserted that that OWCP made a mistake converting her recurrence case
to a new occupational disease claim. Appellant noted that the employing establishment had
initially given her a Form CA-2a. She further argued that she was not yet released from treatment
14

E.B., Docket No. 18-1091 (issued December 28, 2018).

15

J.W., Docket No. 18-0703 (issued November 14, 2018).

16

P.L., Docket No. 18-0813 (issued November 20, 2018).

17

D.G., 59 ECAB 455 (2008); A.F., 59 ECAB 714 (2008).

18

W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y., Docket No. 18-0693 (issued December 7, 2018).

19

Supra note 7; See also Debra McDavid, 57 ECAB 149 (2005).

20

See S.M., Docket No. 18-1499 (issued February 5, 2020) (OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s request for reconsideration shows clear evidence of
error on the part of the OWCP).

6

for the accepted April 30, 2011 employment injury under OWCP File No. xxxxxx095. However,
in its May 1, 2018 decision OWCP did not reference or discuss appellant’s contention of the
unilateral conversion from a recurrence to a new occupational disease claim.
Federal (FECA) Procedure Manual provides that, while a submission of an incorrect form
is a technical error, it is improper to deny a case because a claimant failed to submit the correct
form. Rather, OWCP should convert the incorrect claim form to the correct type and notify the
claimant and the employing establishment that the claim has been converted and explain the
reasons for the conversion.21
As OWCP did not reference or discuss appellant’s contentions, nor explained the reasons
for its conversion the Board therefore finds that she has raised a substantial question as to the
correctness of the May 1, 2018 merit decision and, thus, has demonstrated clear evidence of error.22
The Board will reverse OWCP’s May 10, 2019 decision and remand the case for an
appropriate decision on the merits of appellant’s claim.
CONCLUSION
The Board finds that appellant has demonstrated clear evidence of error in OWCP’s
May 10, 2018 merit decision and, thus, OWCP improperly denied her request for reconsideration
of the merits of her claim.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.800.3(c)(2) (June 2011).

22

B.C., Docket No. 20-0465 (issued November 19, 2020)

7

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2019 decision of the Office of Workers’
Compensation Programs is reversed and this case is remanded for further proceedings consistent
with this decision of the Board.
Issued: August 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

